Citation Nr: 1426879	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  11-04 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for diabetes mellitus, claimed as secondary to a service-connected bilateral knee disability.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

T. Adams, Counsel






INTRODUCTION

The Veteran had active service from December 1965 to October 1967. 

This matter is on appeal from an October 2009 rating decision of the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDING OF FACT

The competent evidence is at least in equipoise as to whether the Veteran's diabetes mellitus was caused or aggravated by his service-connected bilateral knee disability.


CONCLUSION OF LAW

Service connection for diabetes mellitus secondary to a service-connected bilateral knee disability, is warranted.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for the Veteran's diabetes mellitus which constitutes a complete grant of the benefits sought on appeal.  No discussion of VA's duty to notify or assist is necessary.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (2013).  Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability, not to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(a) (2013); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

VA outpatient treatment records include a September 2009 report in which treating physician Dr. J.K. opined that the Veteran's "mild diabetes may be related to his obesity."  The physician noted the Veteran's diagnosis of moderate to severe degenerative joint disease in the knees and opined that he "may have difficulty being active with exercise due to his morbid obesity and his knee pain."  In November 2009, Dr. J.K. opined that it is at least as likely as not that due to the Veteran's lack of exercise stemming from his knee arthralgia ...his diabetes will worsen."  A November 2009 opinion was also received from Dr. E.P., who opined that due to an in-service left knee injury, the Veteran developed chronic disabling degenerative arthritis of both knees which has prevented him from exercising which, in turn, led to obesity and type II diabetes.  The physician further opined that it is at least as likely as not that his [diabetes] is service-connected and will worsen over time.  The Veteran is service connected for bilateral knee disability.

Thus, in light of the VA medical opinions and resolving any doubt in the Veteran's favor, the Board finds that service connection for the Veteran's diabetes mellitus secondary to his service-connected bilateral knee disability is warranted.   See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for diabetes mellitus is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


